[Cite as State v. Boyle, 2020-Ohio-1224.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                   :       Hon. John W. Wise, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
JOHN F. BOYLE, JR.                           :       Case No. 2019 CA 0114
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 1990CR56




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    March 30, 2020




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOSEPH C. SNYDER                                     JOHN F. BOYLE, JR., PRO SE
38 South Park Street                                 Inmate No. A222-633
Mansfield, OH 44902                                  Marion Correctional Institution
                                                     P.O. Box 57
                                                     Marion, OH 43301-0057
Wise, Earle, J.

       {¶ 1} Defendant-Appellant, John F. Boyle, Jr., appeals the November 15, 2019

order of the Court of Common Pleas of Richland County, Ohio overruling his motions

regarding his 1990 sentence. Plaintiff-Appellee is state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} In 1990, appellant was convicted of aggravated murder and abuse of a

corpse. By journal entry filed July 2, 1990, the trial court sentenced appellant to an

indeterminate term of twenty years to life on the murder count and one and one half years

on the abuse of a corpse count, to be served consecutively, with no parole eligibility until

after appellant served twenty years.

       {¶ 3} On July 3, 1990, the trial court issued a judgment entry nunc pro tunc and

sentenced appellant to a term of life imprisonment with no parole eligibility until twenty full

years have been served on the murder count and one and one half years on the abuse

of a corpse count, to be served consecutively.

       {¶ 4} Between September 19, and November 4, 2019, appellant filed several

motions regarding his sentence.        By order filed November 15, 2019, the trial court

overruled his motions.

       {¶ 5} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                               I

       {¶ 6} "WHERE A JOURNALIZED SENTENCE IS FACIALLY CONTRARY TO

LAW, STATE V. SMITH, 2019 OH 155; AND, STATE V. HOUSTON, 2019 OH 355,

AND SUCH SENTENCE VARIES FROM THE SENTENCE ANNOUNCED IN OPEN

COURT, THE OFFICE OF NUNC PRO TUNC MAY NOT BE EMPLOYED ['BY A JUDGE
WHOM DID NOT PRESIDE OVER THE TRIAL'] IN DEFENDANT'S ABSENCE, CRIM.

R. 43(A); WHEN DEFENDANT WAS NOT REPRESENTED BY COUNSEL, CRIM. R.

44(A), U.S.C.A. CONST. AMEND. 6, NOR HAD DEFENDANT RECEIVED ANY 'NOTICE'

THAT SUCH A HYBRID, EX PARTE RESENTENCING HAD OCCURRED. SEE: APP.

R. 5 (*REQUIRING THE PROSECUTOR TO FILE A TIMELY APPEAL IN SUCH

CASES). SEE ALSO: STATE V. GOIST, 1998 OHIO APP. LEXIS 6390, TO WIT: CRIM.

R. 43(A) PROVIDES IN PART: "DEFENDANT'S PRESENCE.                   THE DEFENDANT

SHALL BE PRESENT AT THE ARRAIGNMENT AND EVERY STAGE OF THE TRIAL,

INCLUDING THE IMPANELING OF THE JURY, THE RETURN OF THE VERDICT, AND

THE IMPOSITION OF SENTENCE, EXCEPT AS OTHERWISE PROVIDED BY THESE

[*10] RULES."

                                           I

      {¶ 7} In his sole assignment of error, appellant claims the trial court erred in

denying his motions regarding his 1990 sentence. We disagree.

      {¶ 8} During the sentencing hearing at transcript pages 3230-3231, the trial court

sentenced appellant to the following:



             Pursuant to section 2929.01 of the Ohio Revised Code, John F.

      Boyle, Jr., I now sentence you to life imprisonment with an opportunity or

      possibility of probation or parole, I should say, after service of 20 years.

      Upon that crime, pursuant to 2929.01, I'm going to fine you the sum of

      $21,500. On the charge of abuse of a corpse and pursuant to section

      2929.11 of the Ohio Revised Code which sets out the penalties for felonies

      in Ohio, I'm going to sentence you to 18 months to run consecutive to the
term on the Aggravated Murder charge and a fine of $2,500 to run

consecutive to the fine on the Aggravated Murder charge.



{¶ 9} The July 2, 1990 journal entry stated the following:



       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that

the defendant, John F. Boyle, Jr. be imprisoned in the Ohio State

Penitentiary, for an indeterminate term of not less than twenty (20) years to

LIFE as it pertains to Count I, Aggravated Murder, and an additional one

and one half years (1 1/2) years as it pertains to Count II, Abuse of a Corpse,

to be served consecutively to Count I; with no parole eligibility until after

Defendant has served twenty (20) years.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that

defendant pay $25,000 fine pertaining to Count I, and an additional

$2,500.00 fine as it pertains to Count II.



{¶ 10} The July 3, 1990 judgment entry nunc pro tunc stated the following:



       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that

the defendant, John F. Boyle, Jr., be imprisoned in the Ohio State

Penitentiary for a term of life imprisonment with no parole eligibility until

twenty (20) full years have been served by the defendant, as it pertains to

Count One of the Indictment of Aggravated Murder.
              IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED, that

       an additional one and one half (1 1/2) years determinate sentence of

       imprisonment in the Ohio State Penitentiary be imposed upon the

       Defendant as it pertains to Count Two, Abuse of a Corpse, to be served

       consecutively to Count One.

              IT IS FURTHER ORDERED that defendant pay $25,000.00 fine

       pertaining to Count One, and an additional $2,500.00 fine as it pertains to

       Count Two.



       {¶ 11} Through various motions filed in 2019, appellant challenged his 1990

sentence, arguing the July 3, 1990 judgment entry nunc pro tunc changed his sentence

without him being present, and objecting to the fact that both the July 2 and 3, 1990 entries

were signed by the administrative judge instead of the presiding judge on the case.

       {¶ 12} In its November 15, 2019 order overruling appellant's motions, the trial court

first found the signature of the administrative judge on the entries "was a ministerial act

and permitted by Crim.R. 25(B) as held by the Supreme Court of Ohio." We agree. See

Crim.R. 25; State v. Robb, 88 Ohio St. 3d 59, 2000-Ohio-275, 723 N.E.2d 1019 (2000);

State ex rel. Harris v. Hamilton County Court of Common Pleas, 139 Ohio St. 3d 149,

2014-Ohio-1612, 9 N.E.3d 1057.

       {¶ 13} The trial court then noted the wording in the July 2, 1990 journal entry

"would appear to allow the Defendant parole eligibility after serving his one and half year

sentence in Count Two and eighteen and a half years of the twenty to life sentence. This

is an incorrect statement of the sentence required by law and of the sentence that was

actually imposed on the record in court."
       {¶ 14} The trial court concluded the July 3, 1990 judgment entry nunc pro tunc "is

a correct statement of the law and a correct statement of the sentence that was imposed

on the record in open court. A nunc pro tunc order was appropriate in this case to fix

what was a ministerial wording issue." See Crim.R. 36(A); State v. Bryan, 5th Dist.

Muskingum No. CT2018-0058, 2019-Ohio-2980. Again, we agree. A defendant does not

have the right to be present when a nunc pro tunc sentencing entry is issued that does

not change the defendant's sentence and accurately reflects the original sentence. State

v. Spears, 8th Dist. Cuyahoga No. 94089, 2010-Ohio-2229.

       {¶ 15} Further, the trial court noted appellant could not point to any prejudice in the

issuance of the judgment entry nunc pro tunc as he received the sentence imposed in

open court.

       {¶ 16} We concur with the trial court's finding that the judgment entry nunc pro tunc

properly reflected the sentence imposed by the trial judge in open court, and appellant

did not establish any prejudice as a result of the judgment entry filed nearly thirty years

ago. The judgment entry nunc pro tunc did not increase the original sentence.

       {¶ 17} Upon review, we find the trial court did not err in overruling appellant's

motions.

       {¶ 18} The sole assignment of error is denied.
      {¶ 19} The judgment of the Court of Common Pleas of Richland County, Ohio is

hereby affirmed.

By Wise, Earle, J.

Hoffman, P.J. and

Wise, John, J. concur.


EEW/db